This action was commenced in the superior court of Pittsburg county by the plaintiff in error, who was plaintiff in the court below, against the defendants in error, who were defendants below. A petition was filed in the office of the clerk of the superior court of Pittsburg county on June 17, 1910, praying for an injunction against the defendants and each of them. The court granted a temporary restraining order on the date the petition was filed, and on the 2d day of July the defendants filed a motion to dissolve the restraining order. On July 6th plaintiff filed an amended petition, and on the same day the court sustained the motion of defendant and dissolved the temporary restraining order. On July 24, 1912, defendant filed a general demurrer to plaintiff's amended petition, and on the 26th day of July, 1912, the demurrer was heard and sustained and exceptions taken, and plaintiff declined to plead further, and judgment was rendered to defendants. The court extended the time for 15 days from the 26th day of July, 1912, to make and serve a casemade. Transcript was filed in this court on August 9, 1912. Summons in error was issued by the clerk of this court on August 9, 1912, and service of summons in error was accepted on the 30th day of August, 1912, by T.D. Davis, attorney for the defendants. The summons was returned and filed in the office of the clerk of the court, September 2, 1912. But no briefs have been filed by either plaintiff or defendants, nor has there been an application for extension of time.
Therefore, under rule No. 7 of this court (38 Okla. vi, 137 P. ix), we recommend the appeal be dismissed for want of prosecution.
By the Court: It is so ordered. *Page 164